ITEMID: 001-79631
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: KARAYAZGAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Mehmet Karayazgan, is a Turkish national who was born in 1955 and lives in Şanlıurfa. He was represented before the Court by Mr Mustafa Eraslan, a lawyer practising in Istanbul.
The applicant inherited a plot of land from his father in Birecik. This land was in the possession of the applicant’s father for about 50 years. However, neither his father nor the applicant had the title deed to it.
In 1996 the authorities started the construction of the Karakamış Dam. As the applicant feared that his land could be submerged in the waters of the dam, on 30 September 1997 he initiated proceedings before the Birecik Magistrate’s Court, and requested that this plot be registered in his name. He based his case on his father’s uninterrupted possession for more than 30 years.
During the proceedings, the Magistrate’s Court held 48 hearings. It conducted two on-site inspections, namely on 10 November 1997 and 12 July 1999, with the participation of engineers. The Court further requested the Gaziantep University Engineering Faculty to analyse the soil to determine whether or not the land in dispute was sandy. It also obtained 12 reports from experts. As a result, the court decided that the land was made up of sandy soil. Recalling that private possession of sandy land was banned under Turkish legislation, the court held that it was not possible to issue a title deed in the name of the applicant based on uninterrupted possession. Accordingly, on 27 February 2002 the court dismissed the case. The applicant appealed. On 30 January 2003 the Court of Cassation upheld the decision of the first-instance court, finding its reasoning to have been in line with domestic law. This decision was served on the applicant on 28 February 2003.
